Having considered the petition and the attached documents,
                we conclude that our intervention by extraordinary writ relief is not
                warranted. See NRS 34.160; Pan, 120 Nev. at 228, 88 P.3d at 844. While
                we are concerned by petitioner's contention that this motion has been
                pending for over 14 months, we trust that the district court will resolve
                the matters pending before it as promptly as its calendar permits.
                Accordingly, we
                             ORDER the petition DENIED. 1




                                                                                            J.




                                                                                          , J.
                                                             Saitta




                      1 We  direct the clerk of this court to file petitioner's February 27,
                2013, motion for leave to proceed in forma pauperis, and we conclude that
                no action is necessary on this motion or on petitioner's July 17, 2013,
                motion to proceed in forma pauperis as an order waiving the filing fee has
                been entered. We also direct the clerk of this court to file the March 12,
                2013, proper person notice of change of address, and the May 8, 2013,
                proper person request for submission of pleadings, and we conclude that
                no action is necessary on these documents. Further, we direct the clerk of
                this court to file the proper person motion for leave to file a petition for a
                writ of mandamus, provisionally received on July 26, 2013, and in light of
                this order, we deny the motion as moot.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Felton L. Matthews, Jr.
                      Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A